Case 18-33693-sgj11 Doc 51 Filed 05/27/19                          Entered 05/27/19 11:13:57   Page 1 of 15



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

ATTORNEYS FOR DEBTOR

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


IN RE                                                          §
                                                               §
BRITLIND OIL, LLC                                              §   Case no.18-33963 -11
                                                               §
                                                               §          CHAPTER 11
                    DEBTOR                                     §

             PLAN OF REORGANIZATION OF BRITLIND OIL, LLC DATED MAY 27, 2019

TO:            ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO THE
               HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       COME NOW, Britlind Oil, LLC., Debtor and Debtor-in-Possession in the above-referenced
bankruptcy cases, and proposes the following Plan of Reorganization ("Plan"). The Plan proposes
segregation of the Creditors and Equity Interest Holders of the Debtor into 10 separate classes.


                                                         ARTICLE I
DEFINITIONS

         Unless the context otherwise requires, the following capitalized terms shall have the
meanings indicated when used in this Plan and in the accompanying Disclosure Statement, which
meaning shall be equally applicable to both the singular and plural forms of such terms. Any term
in this Plan that is not defined herein but that is used in title 11, United States Code ("Code") shall
have the meaning assigned to such term in the Code.

        1.     “Administrative Claim" shall mean those Claims entitled to priority under the
provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
priority under Section 503(b) of the Code.




DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 1
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 2 of 15



        2.       "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim against
Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with
leave of the Court and without objection by any party-in-interest, late-filed and as to which neither
the Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed
with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, as to which no objection to the allowance thereof has been interposed through closing of
this case, or as to which any such objection has been determined by an order or judgment which is
no longer subject to appeal or certiorari proceeding and as to which no appeal or certiorari
proceeding is pending. This category includes all Claims deemed unsecured pursuant to §506(a) of
the Code. When "Allowed Claim" is used in the context of a Secured Claim, the provisions of
§506(b) of the Code shall also apply.

        3.       "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

        4.      "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a) for
which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave of the
Court and without objection by any party-in-interest, late-filed and as to which neither the Debtor
nor any party-in-interest files an objection or as to which the Claim is allowed by Final Order of the
Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed with the Court
pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount, as to
which no objection to the allowance thereof has been interposed through closing of this case, or as
to which any such objection has been determined by an order or judgment which is no longer subject
to appeal or certiorari proceeding and as to which no appeal or certiorari proceeding is pending. This
category includes all Claims deemed unsecured pursuant to §506(a) of the Code.

       5.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
Claims in this case other than Administrative and Priority Claims or Rejection Claims.

             6.     "Case" shall mean this Chapter 11 case.

        7.      "Claim" shall mean any right to payment from the Debtor as of the date of entry of
the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or can be asserted by way of set-off. Claim includes any right or cause of action based
on a pre-petition monetary or non-monetary default.

             8.     "Claimant" shall mean the holder of a Claim.

       9.       "Class" shall refer to a category of holders of Claims or interests which are
"substantially similar" as provided for in Section 1122 of the Code.

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 2
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 3 of 15



        10.    "Code" shall mean the United States Bankruptcy Code, being title 11 of the United
States Code, as enacted in 1978 and thereafter amended.

       11.     "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

       12.     "Confirmation Date" shall mean the date on which the Court enters an Order
confirming this Plan.

       13.    "Court" shall mean the United States Bankruptcy Court for the Northern District of
Texas, Dallas Division, presiding over this Chapter 11 reorganization case, or any successor court
of competent jurisdiction.

             14.    "Creditor" shall mean any person having a Claim against Debtor.

       15.     "Debt" shall mean any obligation of Debtor, alone, and any obligation of Debtor and
any other Person, to any Entity.

             16.    "Debtor" shall mean Britlind Oil, LLC.

             17.    "Disbursing Agent" shall mean the Reorganized Debtor.

             18.    "Effective Date" shall mean ninety days after the Final Confirmation Date.

       19.          "Entity" shall include Person, estate trust, governmental unit and the United States
Trustee.

             20.    "Equity Interest Holders" shall mean holders of the equity interests in the Debtors.

        21.    "Final Confirmation" shall mean that date which is fourteen (14) days following the
entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed, or if
a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal is
granted or supersedeas bond is approved and filed.

        22.    "Order Confirming Plan" shall mean the Order of the Court determining that this
Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation under Chapter
11 of the Code.

     23.     "Petition Date" shall mean the date on which the Debtor filed this proceeding,
November 7, 2018.

      24.   "Plan" shall mean this Plan of Reorganization in its present form or as it
may be amended, modified or supplemented.

             25.    "Priority Claim" shall mean any Claim entitled to priority pursuant to Section 507(a)


DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 3
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 4 of 15



of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the ordinary
course of business.

       26.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
Unsecured Claim.

        27.    "Reorganized Debtor" shall mean the entity which shall assume title to and control
of the Debtors' assets and liabilities upon confirmation as provided herein.

        28.     "Secured Claim" shall mean an Allowed Claim secured by a lien, security interest,
or other encumbrance on the properties owned by the Debtor, which lien, security interest, or other
encumbrance has been properly perfected as required by law, to the extent of the value of the
property encumbered thereby. That portion of such Claim exceeding the value of the security held
therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

     29.   "Substantial Consummation" shall occur upon                            Reorganized Debtor's
commencement of payments to creditors as provided in this Plan.

       30.     "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8) of
the Code and shall include the claims of taxing authorities for taxes owed on the property retained
by the Debtor under this Plan.

       31.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.

                                        ARTICLE 2
                           CERTAIN GENERAL TERMS AND CONDITIONS

             The following general terms and conditions apply to this Plan:

         2.1   Claims and Debts: Various types of Claims and Debts are defined in this Plan. This
Plan is intended to deal with all Claims and Debts against the Debtor of whatever character whether
or not contingent or liquidated and whether or not allowed by the Court pursuant to Section 502(a)
of the Code and all Claims and Debts will receive the treatment afforded in Articles of this Plan.
Claims and Debts incurred by the Debtor post-petition, including ad valorem taxes, in the ordinary
course of business will be paid by the Debtor according to their terms as they come due.

        2.2    Securities Laws: The issuance of any security in satisfaction of indebtedness under
this Plan may be exempt from registration under certain State and Federal securities laws by virtue
of Section 1145 of the Code and the exemption therein contained.

       2.3     Time for Filing Claims: With respect to those Claims that have been identified in
the Schedules filed pursuant to Section 521(1) of the Code and which have been scheduled as
"disputed," "contingent," or "unliquidated," said Claimants must file a proof of claim bearing the

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 4
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 5 of 15



case number of the above-styled and referenced proceeding with the United States Bankruptcy Court
for the Northern District of Texas, Dallas Division, on or before the Bar Date to participate under
this Plan. Claims scheduled as disputed, contingent, or unliquidated filed after the Bar Date shall
not be allowed, and shall not participate in the distributions contemplated by this Plan. Claims
arising from rejection of a lease or executory contract and administrative claims shall be filed with
the Court within thirty (30) days following the Confirmation Date of this Plan.

       2.4      Modifications to Plan: In accordance with Bankruptcy Rule 3019, to the extent
applicable, this Plan may be modified upon application of Debtor or corrected prior to Confirmation
without notice and hearing and without additional disclosure pursuant to Section 1125 of the Code
provided that, after hearing on and notice to the creditors, the Court finds that such modification does
not materially or adversely affect any Creditor or Class of Creditor.

                                   ARTICLE 3
                        TREATMENT OF UNCLASSIFIED CLAIMS
               (CERTAIN ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS)

        3.1     All trade and service debts and obligations, including ad valorem taxes for year 2019,
incurred in the normal course of business by the Debtor on or after the Petition Date will be paid
when due in the ordinary course of the Debtor's business unless a different time for payment is
specified in this Plan.

        3.2    Each governmental unit holding a post-petition Claim arising out of taxes assessed
against property of the estate, also including "ad valorem property taxes," but limited as provided
by Section 502(b)(3) of the Code, shall be paid in full when said Claims are due.

                                             ARTICLE 4
                                DIVISION OF CREDITORS INTO CLASSES

        4.1     Classification of Claims: This Classification of Claims is made for purposes of
voting on this Plan, making distributions thereunder, and for ease of administration thereof. Unless
specifically provided otherwise herein, on the Confirmation Date this Plan discharges and
extinguishes all Claims and Debts against the Debtor of whatever character, whether allowed by the
Court or otherwise.

             4.2    Class 1:             Consists of Allowed Administrative Claims Attorney fees and US
                                         Trustee Fees (Not Impaired)
                    Class 2:             Consists of Allowed Property Tax Claims (Impaired)
                    Class 3:             Consists of Allowed Priority §507(a)(4) Claimants (Impaired)
                    Class 4:             Consists of Allowed Secured Creditors (Impaired)
                    Class 5:             Consists of Allowed Olympia Minerals Leasing, LLC and
                                         Olympia Minerals, LLC Claims (Impaired)
                    Class 6:             Consists of Allowed Euramerica Gas & Oil Corp. and
                                         Petrobridge Starks #1 Joint Venture Claimants (Impaired)
                    Class 7:             Consists of Allowed Jonathan Thayer, Charles Gale, William
                                         Duvall, Pecos Financial, and Peter McGuire Claims (Impaired)

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 5
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 6 of 15



                    Class 8:             Consists of Allowed Unsecured Claims (Impaired)
                    Class 9:             Consists of Allowed Current Investors Claimants (Impaired)
                    Class 10:            Consists of Allowed Equity Holders (Not Impaired)


                                                 ARTICLE 5
                                            TREATMENT OF CLASSES

         5.1    Satisfaction of Claims and Debts: The treatment of and consideration to be
received by holders of Allowed Claims or interests pursuant to this Article of this Plan shall be in
full settlement, release and discharge of their respective Claims, Debts, or interests as against the
Debtor subject to the provisions herein. On the Confirmation Date, the Reorganized Debtor shall
assume all duties, responsibilities and obligations for the implementation of this Plan.

         5.2    Class 1 Claimants (Allowed Administrative Claims of Professionals, US Trustee
and James Ryan) are unimpaired and will be paid in cash and in full on the Effective Date of this
Plan. Professional fees are subject to approval by the Court as reasonable. Debtor’s attorney's fees
approved by the Court and payable to the law firm of Eric Liepins, P.C. will be paid immediately
following the later of Confirmation or approval by the Court out of the available cash. James Ryan
(“Ryan”) has asserted an Administrative Claim in the amount of $23,000 for funds advanced on
behalf of the Debtor during the bankruptcy. In the event such claim is allowed, Ryan’s
Administrative Claim will be paid has a Class 1 claim. This case will not be closed until all allowed
Administrative Claims are paid in full. It is anticipated the Class 1 Claims will not exceed $50,000
including Section 1930 fees. Section 1930 fees shall be paid in full prior to the Effective Date. The
Debtor is required to continue to make quarterly payments to the U.S. Trustee and shall be required
to file post-confirmation operating reports until this case is closed. The Class 1 Claimants are not
impaired under this Plan.

         5.3     Class 2 Claimants (Allowed Ad Valorem Tax Claims) are impaired and shall be
satisfied as follows: The Allowed Ad Valorem Tax Creditor Claims shall be paid out of the revenue
from the continued operations of the business to the Louisiana Department of Revenue (“LDR”). The
LDR has filed three (3) Proof of Claim for a total alleged debt of $36,022.20. The Debtor disputes
this amount. In the event the LDR Claim is an Allowed Claim for priority taxes, such claim will be
paid in full with interest at the rate of 12% per annum. The Allowed Claims of LDR shall be paid
in full within 60 months of the Petition Date from the continued operations of the Debtor. Calcasieu
Parish Sheriff & Tax Collector (“Calcasieu”) has filed a Proof of Claim in the amount of $54,363.94.
To the extent this claim is allowed, this claim will be paid in full on the Effective Date by
Bushwood. The Taxing Authorities shall retain their statutory senior lien position regardless of other
Plan provisions, if any, to secure their Tax Claims until paid in full as called for by this Plan. Debtor
may pre-pay any Class 2 Claimant without penalty.

             Class 2 Claimants are impaired under this Plan.

        5.4      Class 3 Claimants (Allowed Priority §507(a)(4) Claimants) are impaired and shall
be satisfied as follows: The following persons have purported to assert Employee Claims under 11
U.S.C. §507(a)(4); Mark Moore, Lance Sharbino, Chance Doucel, Roger Peveto, Morgan Vallery

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 6
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 7 of 15



and Matthew Estridge (collectively “Class 3 Claimants”). The Class 3 Claimants have asserted
claims in the amount of $12,850 each. The Debtor disputes that any of the Class 3 Claimants have
valid claim pursuant to 11 U.S.C. §507(a)(4), however, to the extent any Class 3 Claimant has such
Allowed Claim, it will be paid in full in sixty (60) equal monthly payments commencing the latter
of the Effective Date or thirty (30) days have a final non-appeal determination of such claim. The
Class 3 Claimants shall be paid from the continued operations of the Debtor. Debtor may pre-pay
any Class 3 Claimant without penalty.


             Class 3 is impaired under this Plan.

         5.5    Class 4 Claimant (Allowed Secured Creditors) are impaired and shall be satisfied
as follows: The following creditors have filed liens against the Debtor for services preformed: DOC
Services, Inc. For $17,842.64, Costal Pipe of Louisiana, Inc. for $10,204.15, Hadley Energy
Services, LLC for $90,105.10 and Pioneer Wireline Services, LLC for $31,994 (“collectively
“Secured Creditors”). To the extent that the Secured Creditors have Allowed Claims, the Secured
Creditors will be paid in full with interest at th rate of 5% per annum commencing on the Effective
Date in 60 equal monthly payments. The Secured Creditors shall retain their current liens until paid
in full in accordance with the terms of this Plan. Debtor may pre-pay any Class 4 Claimant without
penalty.


             The Class 4 creditor is impaired.

        5.6    Class 5 Claimants (Allowed Claims of Olympia Minerals Leasing, LLC and
Olympia Minerals, LLC). Effective August 1, 2016, the Debtor and Olympia Minerals, LLC
(“OM”) entered into that certain Paid Up Oil, Gas & Mineral Lease (“Lease”) covering certain
mineral acreage in certain land located in the Starks Oil and Gas Field in Calcasieu, Louisiana
(“Starks Field”). Effective August 1, 2016 the Debtor and Olympia Minerals Leasing, LLC (“OML”)
entered that certain Partial Paid Up Sublease (“Sublease”) concerning the Starks Field. A dispute
arose between the Debtor, OM and OML, wherein OM and OML asserted that the Lease and
Sublease have terminated. The Debtor’s sole source of income was from the operations and
ownership from the Stakes Field. Litigation was started between OM, OML and the Debtors, and
others, in both Louisiana and Texas. The Texas matter is currently pending before the Bankruptcy
Court as Adversary Proceeding 19-03013. Pursuant to the terms of the Plan, as more fully set forth
below, OM and OML will have no claims in the Debtor’s bankruptcy estate, and all litigation in both
Louisiana and Texas concerning the matters in dispute under the Lease, Sublease and/or Starks Field
shall be dismissed with prejudice upon confirmation of the Plan.

             The Class 5 Claimants are impaired under this Plan.

        5.7    Class 6 Claimants (Allowed Claims of Euramerica Gas & Oil Corp. and
Petrobridge Starks #1 Joint Venture) are impaired and shall be satisfied as follows: Euramerica
Gas & Oil Corp. (“Euramerica”) and Petrobridge Starks #1 Joint Venture (“Petrobridge”) have each
filed a Proof of Claim asserting ownership interests in Debtor’s interest in certain portions of the
Stark Field. The Debtor disputes the ownership claims of both Euramerica and Petrobridge, however,

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 7
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 8 of 15



as part of the Plan, the individuals who are part of the Petrobridge Joint Venture, as well as
Euramerica shall be entitled to share in the New Lease Agreement more fully set forth below. As part
of the Plan, the current litigation styled Euramerica Gas & Oil Corp, v. Britlind Oil, LLC, et al., case
3:18-cv-00317-M, in the United States District Court for the Northern District of Texas, Dallas
Division shall be dismissed with prejudice upon confirmation of the Plan.

             The Class 6 Claimants are impaired under this Plan.

        5.8      Class 7 Claimants (Allowed Claims of Jonathan Thayer, Charles Gale, William
Duvall, Pecos Financial, and Peter McGuire) are impaired and shall be satisfied as follows:
Jonathan Thayer, Charles Gale, William Duvall, Pecos Financial, and Peter McGuire each purchased
interests in the Debtor’s interest in the Starks Field. As part of the Plan, Jonathan Thayer, Charles
Gale, William Duvall, Pecos Financial, and Peter McGuire shall be entitled to share in the New
Lease Agreement more fully set forth below.

             The Class 7 Claimants are impaired under this Plan.


        5.9      Class 8 Claimants (Allowed Unsecured Claims) are impaired and shall be satisfied
as follows: The Unsecured Creditors1 will share pro-rata in the Unsecured Creditor’s Pool. The
Debtor shall pay into the Unsecured Creditors Pool an amount equal to 75% of the net income
received by the Debtor under the New Lease Agreement for a period of 60 months commencing 90
days after the Effective Date. The Debtor shall make payments into the Unsecured Creditors Pool
for a period of 60 months or until the Allowed Unsecured Creditors have been paid in full whichever
comes first.
        The Class 8 creditors are impaired under this Plan.

        5.10      Class 9 Claimants (Current Investors) are impaired under the Plan and shall be
satisfied as follows: The current investors shall be entitled to share in the New Lease Agreement as
set forth below.

             The Class 9 Claimants are impaired under this Plan.

       5.11 Class 10 Claimants (Current Ownership) are not impaired under this Plan and will
be allowed to maintain their ownership interest in the Debtor.

             The Class 10 interests are not impaired under this Plan.




             1
      The Unsecured Creditor Class will include                                      any    Class     3
Creditor Claim not allowed as a priority claim.
DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 8
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                      Entered 05/27/19 11:13:57   Page 9 of 15




                                            ARTICLE 6
                                 MEANS FOR EXECUTION OF THE PLAN

       6.1    Action to be taken: Any actions required to be taken by the Debtor on the Effective
Date may be taken by the Debtor before the Effective Date or immediately following the date of
Final Confirmation.

        6.2     Ongoing Operations: The Debtor's obligations under this Plan will be satisfied out
of the ongoing operations of the Reorganized Debtor and the New Lease Agreement. The income
projections of the Reorganized Debtor are attached to the Disclosure Statement. The Debtor believes
the projections to be accurate based upon historical levels of production.

        6.3    New Lease Agreement: Bushwood Minerals, LLC2 shall purchase the mineral
servitude from OM and OML for the Starks Field. The current Lease and Sublease shall be deemed
terminated. A new lease agreement (“New Lease Agreement”) will be executed between Bushwood
Minerals, LLC and Bushwood Leasing, LLC.
        Pursuant to the terms of the New Lease Agreement, the Debtor’s working interest will be
reduced to 25%. The creditors in Classes 6, 7 and 9 will receive working interests under the New
Lease Agreement as follows:



NAME                                                           NEW LEASE INTERESTS


Alfred W. Short Trust                                          0.0515625
Gerald Simonson                                                0.0515625
Jerry Maier                                                    0.0515625
Jesse James Gonzales                                           0.0515625
 Clifford E Hoelscher                                          0.103125
 Earnest Clark                                                 0.103125
 Justin P. Wilber                                              0.103125
Tanglewood Equities L.P.                                       0.103125
Marty Turco                                                    0.154688
James Macek                                                    0.165



             2
      Bushwood Minerals, LLC is a Texas Limited Liability Company
owned by Jonathan Thayer, Charles Gale, William Duvall, Pecos
Financial, Fossil Fuels of LA and Peter McGuire.
DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 9
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                       Entered 05/27/19 11:13:57   Page 10 of 15



Gene Eckle                                                       0.20625
 Terrence D. Morton                                              0.20625
Vernon Govender                                                  0.226875
 Andrew & Mary Ann Heller                                        0.2475
Jon Beerbohm                                                     0.268125
Gary Nolan                                                       0.4125
ADS Family Limited Trust                                         0.4640625
Frank Janusz                                                     0.825
Craig Blaesing                                                   0.928125
Sandra Dodge                                                     1.340625
Caprock Oil & Gas Fund LP                                        2.75
Charles Gale                                                     7.584597254
 Fossil Fuels of LA                                              2.5
John Fischer                                                     0.75
Jonathan Thayer                                                  16.41705665
Mark Rubin                                                       1.6875
Paul H. Boeing                                                   0.75
Pecos Financial Co.                                              12.35163675
 Peter McGuire                                                   11.55966209
 Renate Reeder Trust                                             0.1875
Ryvers G. Reeder Trust                                           1.50
Sean & Yuka Byers                                                0.1875
Tommy Dodge                                                      1.875
William Duvall II                                                7.3357797254
EOG                                                              1.5
Britlind Oil                                                     25




             All participants in the New Lease Agreement shall be required to execute documents
DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 10
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                       Entered 05/27/19 11:13:57   Page 11 of 15



requested by Bushwood Leasing. It is anticipated these documents may include a new Joint
Operating Agreement, a Subscription Agreement, Assignments and/or Releases.
        As set forth above, the Debtor’s working will be reduced from 60% to 25%. The Debtor
shall use the funds generated from its 25% Working Interest under the New Lease Agreement to
make the payments to the creditors in Classes 1, 2, 3, 4, and 8.


        6.4     Notwithstanding anything contained herein, the Reorganized Debtor shall have
the right to request the Court to disallow any claim of any Entity from which property is
recoverable under Sections 542, 543, 550, and 553 of title 11, or that is a transferee of a transfer
avoidable under Sections 544, 545, 548, or 549 of title 11 unless such Entity or transferee has
paid the amount, or turned over any such property, for which such Entity or transferee is liable.

                                                      ARTICLE 7
                                                   SECTION 1129(b)(2)

        7.1    The Court may confirm this Plan even though less than all of the Classes of
Claims and interests accept it. The requirements for confirmation of a plan over the objection of
one or more classes of claims or interests are set forth in Section 1129(b) of the Code.
Accordingly, Debtor, as the plan proponent, requests the Court to determine that this Plan does
not discriminate unfairly, and is fair and equitable with respect to the rejecting creditor.


                                             ARTICLE 8
                                  STATUS OF EXECUTORY CONTRACTS

        8.1    All unexpired leases and executory contracts shall be assumed on or before the
Effective Date. To the extent there are any unexpired leases or executory contracts, which have
not been assumed or dealt with in this Plan prior to the Effective Date, they are rejected.

                                          ARTICLE 9
                            EVENTS OF DEFAULT AND EFFECT THEREOF


        9.1     In the event that Substantial Consummation of this Plan does not occur on or
before the earlier of the Effective Date or 71 days after the Confirmation Date, the Order of
Confirmation may be vacated by any party in interest, other than the Debtor.

        9.2    Unless expressly provided herein to the contrary, no Claimant shall have the right
to enforce any rights under this Plan until the Reorganized Debtor fails to cure any default
hereunder within thirty (30) days of receipt of written notice of such default to Reorganized
Debtor


DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 11
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                       Entered 05/27/19 11:13:57   Page 12 of 15



        9.3.    Default shall occur if one scheduled Plan payment is not made by Debtor or if
current taxes are not timely paid pursuant to state law. In the event of default, any party in
interest who has not received their required payment, shall send written notice of default as set
forth in section 9.2 above. Any notice of default sent by ad valorem taxing authorities, under the
Plan may be sent to Michael Bezdek 214-733-04235. In the event the default of payment to the
ad valorem taxing authorities is not cured within twenty (20) days of the date of the facsimile, ad
valorem taxing authorities may proceed to collect all amounts owed pursuant to state law outside
of the Bankruptcy Court. The ad valorem taxing authorities shall not be required to give more
than two notices of default. Upon the third event of default, the ad valorem taxing authorities
shall be able to collect all amounts pursuant to state law outside of the Bankruptcy Court.
Notwithstanding anything in this Plan to the contrary, the Bankruptcy Court shall not retain
jurisdiction with respect to any tax claims except for (i) resolving the amount of any such tax
claim arising prior to confirmation, and (ii) enforcing the discharge provision of the Plan.


                                                        ARTICLE 10
                                                        DISCHARGE

       10.1 Upon Confirmation, to the extent that a Claim or Debt has not been dealt with
under this Plan, such Claim or Debt will be released.

        10.2 The automatic stay imposed by Section 362 of the Code or any preliminary
injunction granted by the Court to allow for Substantial Consummation of this Plan shall remain
in effect until the Effective Date.


                                                ARTICLE 11
                                          AMENDMENTS TO THE PLAN

       11.1 Debtor may modify this Plan following Confirmation and before Substantial
Consummation to the extent consistent with the requirements of section 1122 and 1123 of Title
11. The Plan as modified becomes the Plan if circumstances warrant modification and the Court
approves of such modifications.

        11.2 In the event of modification of this Plan pursuant to Section 11.1, any holder of a
Claim or interest that has accepted or rejected this Plan is deemed to have accepted or rejected, as
the case may be, the Plan as modified, unless, within ten (10) days of service of the Plan
modifications upon such holder, such holder changes its previous acceptance or rejection.




DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 12
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                       Entered 05/27/19 11:13:57   Page 13 of 15



                                                 ARTICLE 12
                                           EFFECT OF CONFIRMATION

        12.1 The provisions of this Plan bind Debtor, any Entity issuing securities under this
Plan, any Entity acquiring property under this Plan, and any Creditor or Equity Interest Holder,
whether or not the Claim or interest of such Creditor or Equity Interest Holder is impaired under
the Plan and whether or not such Creditor or Equity Interest Holder has accepted this Plan.

       12.2 All property of the estate shall vest in the Reorganized Debtor upon Final
Confirmation.

        12.3 All property of the Reorganized Debtor is free and clear of all Claims and
interests of Creditors and Equity Interest Holders, except as to claims, secured claims or secured
debentures and interests specifically granted in this Plan.

        12.4 All Debts that arose before the Confirmation Date and any Debt of a kind
specified in Section 502(g), 502(h) or 502(i) of the Code, whether or not a proof of claim based
on such Debt is filed or deemed filed under Section 501, whether or not such Claim is allowed
under Section 502; and whether or not the holder of such Claim has accepted this Plan; are, fully
and finally satisfied by this Plan.


                                               ARTICLE 13
                                        MISCELLANEOUS PROVISIONS

        13.1 The obligations under this Plan to any particular Claim are governed by the laws
of the State constituting the situs of the Debt represented by that particular Claim described in
this Plan.

       13.2 Equity Interest Holders are relieved from all liability, obligation or duty to initiate
or pursue any causes of action of Debtor against any Entity.


        13.3        Any caption herein is for convenience only and does not affect the construction of
the Plan.

       13.4 Any distribution pursuant to this Plan which remains unclaimed for a period of six
(6) months from the due date of such distribution is forfeited.

                                               ARTICLE 14
                                        RETENTION OF JURISDICTION

             Until this case is closed, the Court retains jurisdiction of the following matters only:

DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 13
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                       Entered 05/27/19 11:13:57   Page 14 of 15



       14.1 To direct any necessary party to execute or deliver or to join in the execution or
delivery of any instrument required to effect a Transfer of property dealt with by the Plan and to
perform any other act, including the satisfaction of any Lien, that is necessary for the
consummation of this Plan.

             14.2   To allow or disallow Claims.

       14.3 To hear and determine all Claims arising from the rejection of executory contracts
and unexpired leases which are included in Debtor's estate and to consummate rejection and
termination thereof in connection with Debtor's estate and/or implementation of the Plan.

       14.4 To liquidate damages or estimate Claims in connection with any disputed,
contingent or unliquidated Claims.

             14.5   To adjudicate all Claims to an ownership interest in any property of Debtor's
estate.

      14.6 To recover all assets and properties, including by lawsuit, of Debtor's estate
wherever located.

        14.7 To hear and determine Claims concerning Federal, State and local taxes pursuant
to Section 346, 505, 525 and 1146 of the Code.

       14.8 To hear and determine any action or proceeding brought by Debtor or the
Reorganized Debtor under Section 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of
the Code, whether such action or proceeding is brought before or after the Effective Date.

       14.9 To hear and determine any core proceeding, whether such proceeding is brought
before or after the Effective Date.

        14.10 To determine the validity, extent and priority of all Liens and security interests
against property of Debtor's estate.

       14.11 To consider any modification of this Plan under Section 1127 of the Code or
under Bankruptcy Rule 3020 and/or modification of this Plan after Substantial Consummation as
defined herein.

       14.12 To hear and determine all requests for compensation and/or reimbursement of
expenses of professionals.

        14.13 To hear and determine Reorganized Debtor's requests for orders as are consistent
with this Plan as may be necessary or desirable to carry out the provisions thereof.


DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 14
m ic\p lan
Case 18-33693-sgj11 Doc 51 Filed 05/27/19                       Entered 05/27/19 11:13:57    Page 15 of 15



       14.14 To enter an order closing this case. The Debtor shall attempt to close the case
within 6 months of the Effective Date.




                                                                 Respectfully submitted,

                                                                 Britlind Oil, LLC.


                                                                 _/s/ Michael Bezdek______
                                                                 By: Michael Bezdek
                                                                 Its: Managing Member




ERIC LIEPINS, P.C.
ERIC LIEPINS
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972)991-5591
(972) 991-5788 - telecopier




DEBTOR ’S PLAN OF REORGANIZATION DATED APRIL 30, 2018 Page 15
m ic\p lan
